J-A13042-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

VLADIMIR VOLOCHIN,                       :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    Appellee             :
                                         :
           v.                            :
                                         :
TATIYANA VOLOCHIN,                       :
                                         :
                    Appellant            :    No. 908 EDA 2017

          Appeal from the Decree and Order Entered February 15, 2017
              in the Court of Common Pleas of Philadelphia County
             Domestic Relations at No(s): July Term, 2011 No. 8497

BEFORE:         BENDER, P.J.E., LAZARUS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                         FILED JULY 17, 2020

      Tatiyana Volochin (Wife) appeals from the February 15, 2017 decree

and order, which finalized the divorce between Wife and Vladimir Volochin

(Husband), ordered equitable distribution of their marital property, denied

Wife’s request for alimony, and awarded counsel fees.       Upon review, we

affirm.

      We provide the following background. Husband and Wife were married

on August 20, 1997.       They did not have any children.   Husband initiated

divorce proceedings in July 2011.

      Husband filed [] an amended complaint on November 21, 2011.
      Wife filed a counter-affidavit on September 11, 2013, in which
      she opposed the entry of a divorce decree and raised a claim for
      economic relief. During the course of the litigation Wife has
      consistently received alimony pendente lite (APL) in varying
      amounts. In 2014, the amount of APL was $552.95 per month.
      Husband sought to modify that amount in a petition filed on
      December 1, 2014. That petition was heard before a support

*Retired Senior Judge assigned to the Superior Court.
J-A13042-20


      master, was granted pursuant to an interim order dated March
      19, 2015, and Wife’s APL award was modified to $199.68 per
      month based upon the changed circumstance of Husband’s
      having lost his job. Both Husband and Wife filed exceptions to
      the master’s recommendation. By order dated October 5, 2015,
      the court granted in part and denied in part each of the
      exceptions and by agreement the matter was remanded to the
      support master for a full hearing on Husband’s current earning
      capacity and ability for Husband to provide medical coverage.
      After a remand hearing, the support master recommended denial
      of Husband’s petition to modify on April 28, 2016, keeping the
      APL award at $199.68 per month. Wife filed exceptions that
      alleged, inter alia, error by the master in not concluding that
      Husband and/or his attorney had intentionally misled the court in
      2014 by withholding a document purportedly showing that
      Husband had been dismissed from his employment for cause.
      Wife’s exceptions were denied on November 18, 2016.

             Simultaneous to the support litigation, a series of hearings
      were held before a divorce master regarding equitable
      distribution. Each of the parties was represented by counsel at
      the hearings, and on October 20, 2015, the master filed his
      report and recommendation. Wife then filed a praecipe for trial
      de novo, and the matter was assigned to Judge Ourania
      Papademetriou on February 1, 2016. The trial commenced on
      June 16, 2016, and was continued for an additional protracted
      hearing on January 25, 2017. At the conclusion of the trial, the
      [trial court] took the matter under advisement.

Trial Court Opinion, 11/15/2018, at 1-2 (emphasis, quotation marks, original

brackets, and citations omitted).

      On February 15, 2017, the trial court entered an order declaring

Husband and Wife divorced, and resolving their claims of equitable

distribution, alimony, and counsel fees, as indicated above.         Regarding

equitable distribution, the trial court, inter alia, awarded Wife full ownership

of the marital home and 50-50 ownership of an apartment in Ukraine, as



                                     -2-
J-A13042-20

well as $5,108.98 from an escrow account,1 which held a total of

$18,108.98. Trial Court Order, 2/15/2017, at ¶ 18. The trial court denied

Wife’s request for alimony and APL. Id. at 21-22. Both Wife and Husband

sought an award of counsel fees, which the trial court granted by dividing

the remaining $13,000 from the escrow account between counsel, 50-50.
Id. at 24.

      Wife filed a motion for reconsideration, which the trial court denied on

March 1, 2017. This timely filed notice of appeal followed.2,   3   On appeal,

Wife raises the following questions for our review.

      1. Did the court err in not recalculating the [APL] order from
         2012[4] after Husband (by his attorney) admitted to the court
         that he had withheld for [2½] years (for the purpose of
         intentionally misleading the court) a critical material
         document that led the court to an improper APL award?

      2. Did the court err in accepting Husband’s statements at the
         APL hearings that his change of circumstances [was] a result
         of action not within his control?




1This account was established to pay the arrears on the mortgage for the
marital home.
2Both Wife and the trial court have complied with the mandates of Pa.R.A.P.
1925.

3 This Court stayed the appeal because Wife had initiated bankruptcy
proceedings. The bankruptcy proceedings have been terminated and the
stay has been lifted.
4  For clarity, based on Wife’s argument, she is challenging the 2014
recalculation following Husband’s termination from employment, not the
original 2012 calculation.

                                     -3-
J-A13042-20


     3. Did the court err in not considering how the effect of the
        recalculated [APL] order would affect equitable distribution?

     4. Did the court err in not considering that Wife’s family had
        purchased the apartment in Ukraine?

     5. Did the court err in awarding counsel fees to be paid from an
        account specifically set up to pay or negotiate payment of the
        parties’ mortgage for the marital residence? Without this
        account, it would be impossible to negotiate a settlement with
        the mortgage company thus resulting in the eviction of [Wife]
        from the marital residence. In fact, the court’s action directly
        led to the filing of a bankruptcy [action].

     6. Did the court err in not awarding Wife some amount of
        alimony because of her age and health (in addition to her role
        as homemaker who stayed home for 14 years to care for
        Husband) until the time that he left and he filed for divorce?

     7. Did the court err in an equitable distribution order of 50-50,
        leaving Wife, who is older and in worse health, without
        alimony after she stayed at home to take care of Husband for
        15 years?[5]

Wife’s Brief at 4-5 (emphasis, unnecessary capitalization, and Wife’s answers

omitted).

     Preliminarily, we note that Wife has failed to develop meaningfully any

argument in support of her third, fourth, sixth, and seventh issues.       See

Wife’s Brief at 12 (presenting two sentences in support of third issue;

presenting two sentences in support of fourth issue), 14 (combining sixth

and seventh issues into one argument spanning three sentences). Indeed,



5 We note the discrepancy between Wife’s sixth and seventh questions for
review in terms of whether she stayed home for 14 or 15 years. Because we
find these issues waived for the reasons stated infra, we need not determine
which calculation, if either, is correct.

                                    -4-
J-A13042-20

the nugatory arguments proffered in support of these issues lack any

citation to the record or legal authority.

      Our rules of appellate procedure require an appellant to support
      his or her argument with pertinent analysis, including citation to
      and discussion of relevant authority and facts of record. See
      Pa.R.A.P. 2119. This court will not become the counsel for an
      appellant and develop arguments on an appellant’s behalf, and
      waiver of an issue results when an appellant fails to properly
      develop an issue or cite to legal authority to support his
      contention in his appellate brief.

Commonwealth v. Cox, 72 A.3d 719, 721 n.3 (Pa. Super. 2013) (some

citations omitted). Accordingly, these issues are waived.

      We thus begin our analysis with Wife’s challenge to the APL

modification following Husband’s termination from employment.6             Wife’s

Brief at 10-12.    Specifically, Wife assails the reduction of the initial APL

award because she alleges that Husband intentionally misled the master by

withholding a termination letter. Id. We review this claim mindful of the

following.

      Our standard of review for awards of [APL] is: If an order of APL
      is bolstered by competent evidence, the order will not be
      reversed absent an abuse of discretion by the trial court.

             APL is based on the need of one party to have equal
             financial resources to pursue a divorce proceeding
             when, in theory, the other party has major assets

6 We note that Wife listed two separate APL claims in the statement of
questions (claims one and two) but addressed them together in the
argument section of her brief, in contravention of Pa.R.A.P. 2119(a) (“The
argument shall be divided into as many parts as there are questions to be
argued[.]”). However, because the claims are interrelated and can be
consolidated into a single argument, we will address them as one claim.

                                      -5-
J-A13042-20


               which are the financial sinews of domestic warfare.
               ... APL focuses on the ability of the individual who
               receives the APL during the course of the litigation to
               defend her/himself, and the only issue is whether the
               amount is reasonable for the purpose, which turns
               on the economic resources available to the spouse.

        In ruling on a claim for [APL], the court should consider the
        following factors: the ability of the other party to pay; the
        separate estate and income of the petitioning party; and the
        character, situation, and surroundings of the parties.

Ileiwat v. Labadi, ___ A.3d ___, 2020 WL 2894895 at *5 (Pa. Super.

2020) (citations and quotation marks omitted).

        “An award of [APL] may be modified or vacated by a change in

circumstances.... It is the burden of the party seeking to modify an order of

support to show by competent evidence that a change of circumstances

justifies a modification.” Busse v. Busse, 921 A.2d 1248, 1255 (Pa. Super.

2007) (citation and quotation marks omitted). Our Rules of Civil Procedure

provide guidelines for seeking a modification of a support order based on a

reduction in income.       See Pa.R.C.P. 1910.16-2(d); 1910.19(c).         When a

party files a petition for modification, Pa.R.C.P. 1910.19(c) provides in

pertinent part that “the trier-of-fact may modify [] the existing support order

in any appropriate manner based on the evidence presented without regard

to which party filed the petition for modification” so long as the “trier-of-fact

finds   that    there   has   been   a   material   and   substantial    change   in

circumstances[.]” Pa.R.C.P. 1910.19(c). Relevant to this appeal, however,

Pa.R.C.P. 1910.16-2(d)(1) provides that a when a party “is fired for cause,


                                         -6-
J-A13042-20

there generally will be no effect on the support obligation.” 7 On the other

hand, “appropriate adjustments will be made for substantial continuing

involuntary decreases in income, including but not limited to the result of []

termination[] unless the trier of fact finds that such a reduction in income

was willfully undertaken in an attempt to avoid or reduce the support

obligation.” Pa.R.C.P. 1910.16-2(d)(2).

        By way of background, in 2014, Husband moved to modify the APL

award following his termination from employment. On March 19, 2015, the

master entered an interim order reducing the APL award to $199.68 per

month.     Both Husband and Wife filed exceptions, which the trial court

granted in part and denied in part. The parties agreed to a remand hearing

before the support master on Husband’s ability to pay and earning capacity.

        Although the hearing was limited to those two issues, at the January

20, 2016 hearing, Husband introduced a termination letter, dated April 1,

2014.     See N.T., 1/20/2016, at 141-45.    The record is unclear because

counsel were talking over each other, but it appears that Wife’s counsel had

not seen the letter previously.   At the subsequent April 18, 2016 hearing,

Wife’s counsel questioned Husband extensively about the termination letter

7 “For cause” termination is not defined in the statute or relevant case law,
but this Court has held that decisions and findings of fact by the
Unemployment Compensation Bureau “are not necessarily reliable in a
subsequent civil action and have no preclusive effect in those later
proceedings.” Ewing v. Ewing, 843 A.2d 1282, 1287 (Pa. Super. 2004).
Regardless, as discussed infra, Wife does not challenge the finding that
Husband was not fired for cause.

                                     -7-
J-A13042-20

and whether it indicated that he was terminated for cause, contrary to his

prior testimony.8 On April 28, 2016, the master kept the reduced APL award

in effect and found, inter alia, that there was insufficient evidence to

conclude that Husband had been terminated for cause. Wife filed exceptions

claiming that the master erred in not concluding that Husband had

intentionally misled the master by withholding a document that established

Husband had been terminated for cause.        The trial court denied Wife’s

exceptions, explaining its reasoning for doing so in its Pa.R.A.P. 1925(a)

opinion, as follows.

      The document [that Wife claims Husband withheld] is a letter
      from Husband’s former employer dated April 1, 2014, that
      advised Husband that his employment was terminated because
      he had acted in “direct violation” of the company’s policies
      regarding access to and use of its computer systems. …

             Wife’s arguments ignore the role of the trial court in
      determining issues of credibility and consideration of evidence.
      Whether the letter advising Husband of his termination due to a
      violation of company policy constituted a termination for cause
      was a matter within the discretion of the trial court. The weight
      to be afforded to this evidence was also within its discretion.
      The [trial c]ourt considered the letter[] and determined that it
      was not sufficient to establish that Husband had been terminated
      for cause.       In fact, Husband received unemployment
      compensation benefits from his former employer for a six-month
      period after his employment was terminated. A permissible
      inference from Husband’s having received unemployment
      benefits is that his former employer did not establish that

8 We cannot review Husband’s prior testimony in this regard because the
record only contains the January 20, 2016 and April 18, 2016 hearing
transcripts. According to the Master’s recap, Husband testified that “he was
let go[] because he was spending too much time with personal problems and
not doing an accurate job of doing his job.” N.T., 1/20/2016, at 7.

                                    -8-
J-A13042-20


         Husband was terminated for cause. As such, the competent
         evidence and the inference to be drawn therefrom supports the
         determination that the letter informing Husband of his
         termination from employment was not probative of [whether]
         Husband, or his attorney, withh[eld] a “critical material
         document” from the support master.

Trial Court Opinion, 11/15/2018, at 7-9 (record citations omitted).

         On appeal, Wife does not argue that the master erred in concluding

that Husband was not terminated for cause. Rather, she contends that she

is entitled to a remand and recalculation of the APL order because she

believes that Husband knowingly lied about his termination circumstances in

earlier hearings and intentionally withheld the termination letter.      Wife’s

Brief at 11. According to Wife, “[i]f the support modification is upheld, the

message to the payor would be ‘just lie[,’] there are no consequences.” Id.

at 12.

         Wife’s argument ignores that the master had the benefit of the

termination letter prior to entering its order sustaining the reduced APL

award.     Moreover, the master had the opportunity, at the April 18, 2016

hearing, to observe Husband as Wife’s counsel cross-examined him

extensively about the circumstances of his termination, his prior testimony,

when he received the termination letter, the content of the termination

letter, and why it was not presented earlier. Despite Wife’s averments that

Husband and his counsel intentionally withheld the document from the

support proceedings, the master ultimately considered the termination letter

in determining whether to sustain the reduced APL award and concluded that

                                     -9-
J-A13042-20

the termination letter did not affect its conclusion that Husband was not

terminated for cause.      Upon review, we find no abuse of discretion in the

trial court’s denial of Wife’s exceptions to the master’s conclusion regarding

Husband’s alleged intentional withholding of the document.         Accordingly,

Wife is not entitled to relief on this claim.

        Finally, we address Wife’s claim that the trial court erred in awarding

the payment of counsel fees from the escrow account “at the expense of the

parties.”9 Wife’s Brief at 12. We consider this claim mindful of the following.

        Section 3702 of the Domestic Relations Code permits the trial
        court to award reasonable counsel fees where appropriate. 23
        Pa.C.S.[] § 3702.[10]



9 Wife also argues that the trial court erred in awarding counsel fees to
Husband without any showing of need by Husband. Wife’s Brief at 13-14.
See also Wife’s Brief at 9 (Summary of the Argument) (emphasis in
original) (stating “the trier of fact erred in awarding any counsel fees to
Husband’s counsel. This reward to one who deceptively sleazed the court
and []Wife should not be rewarded for his actions, the trial court should
have referred it to the Disciplinary Board.”).       However, Wife did not
challenge the award of counsel fees to Husband in her Pa.R.A.P. 1925(b)
statement.     Instead, she challenged the trial court’s decision to order
payment of counsel fees from the escrow account. See Wife’s Concise
Statement of Matters, 4/5/2017, at ¶ 5. Accordingly, any claim challenging
the award itself is waived.     See Commonwealth v. Castillo, 888 A.2d
775, 780 (Pa. 2005) (holding that any issues not raised in an ordered Rule
1925(b) statement are waived on appeal).

10   Subsection 3702(a) provides as follows.

        (a) General rule.--In proper cases, upon petition, the court
        may allow a spouse reasonable alimony pendente lite, spousal
        support and reasonable counsel fees and expenses. Reasonable
        counsel fees and expenses may be allowed pendente lite, and
        the court shall also have authority to direct that adequate health
(Footnote Continued Next Page)

                                       - 10 -
J-A13042-20



             We will reverse a determination of counsel fees and
             costs only for an abuse of discretion. The purpose of
             an award of counsel fees is to promote fair
             administration of justice by enabling the dependent
             spouse to maintain or defend the divorce action
             without being placed at a financial disadvantage; the
             parties must be ‘on par’ with one another.

             Counsel fees are awarded based on the facts of each
             case after a review of all the relevant factors. These
             factors include the payor’s ability to pay, the
             requesting party’s financial resources, the value of
             the services rendered, and the property received in
             equitable distribution.

             Counsel fees are awarded only upon a showing of
             need. In most cases, each party’s financial
             considerations will ultimately dictate whether an
             award of counsel fees is appropriate. Also pertinent
             to our review is that, in determining whether the
             court has abused its discretion, we do not usurp the
             court’s duty as fact finder.

Brubaker v. Brubaker, 201 A.3d 180, 191 (Pa. Super. 2018) (citation

omitted).

      In response to Wife’s claim that the trial court erred in ordering

payment of counsel fees from the escrow account, the trial court provided

the following explanation for its order in its Pa.R.A.P. 1925(a) opinion.

            Wife’s contention ignores the fact that there were no other
      monies available to pay counsel fees.         Wife had filed for
      bankruptcy on February 25, 2016, and averred that her monthly
      net income was $122. In the same bankruptcy filing, Wife
(Footnote Continued)   _______________________

      and hospitalization insurance coverage be maintained for the
      dependent spouse pendente lite.

23 Pa.C.S. § 3702(a).

                                                 - 11 -
J-A13042-20


      averred that the amount of the claim for the mortgage on the
      marital residence was $182,738. By virtue of asking for an
      award of counsel fees, Wife gave her tacit approval for the [trial
      c]ourt to award counsel fees from whatever source was
      available. The credible evidence established that the only liquid
      asset for the payment of counsel fees was the escrow account.
      Wife may not now assert error where the [trial c]ourt provided
      relief that was specifically requested by her.

            Further, at the time that the distribution was ordered,
      there was no credible evidence that a negotiated settlement with
      the mortgage company was feasible.          …    As noted, the
      outstanding balance on the mortgage was $182,738,
      approximately ten times the amount in the escrow account.

            Therefore, the [trial c]ourt awarded counsel fees, as
      requested by both parties, from a source of funds that was then
      available. It was apparent to the [trial c]ourt that the original
      purpose for which the escrow account had been created could
      not be realized and that further delay in distribution of the
      escrowed funds was not reasonable. Exercising its discretion
      akin to the doctrine of cy pres, the [trial c]ourt awarded counsel
      fees as sought by the parties.

Trial Court Opinion, 11/15/2018, at 15-16 (record citations omitted).

      Wife rebukes the trial court’s decision to order payment of counsel fees

from the escrow account as “merely div[vying] up a marital asset, giving

each counsel more than each party.”          Wife’s Brief at 13 (emphasis in

original). Beyond this criticism, Wife fails to present any argument or cite to

any legal authority in support. Instead, her entire argument focuses on the

award of counsel fees to Husband’s counsel, which Wife has waived, as

discussed supra.   Upon review, we find no abuse of discretion in the trial

court’s ordering payment of counsel fees from an account with available




                                    - 12 -
J-A13042-20

funds that would not or could not be used for its intended purpose.

Accordingly, Wife is not entitled to relief on this claim.

      Based on the foregoing, we affirm the decree and order.

      Decree and order affirmed.11

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/20




11 Husband filed an application to quash based on Wife’s failure to ensure
inclusion of the June 16, 2016 transcript in the certified record. Our review
indicates that this transcript related to the equitable distribution of the
parties’ assets – an issue we do not reach due to waiver. As such, we deny
Husband’s application to quash.

                                      - 13 -